Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 07/13/2022 has been entered. Claims 1-22 are pending. Claims 1-4 and 14-18 are currently under consideration. Claims 5-13 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/22/2020.

Withdrawn Objections and/or Rejections
The rejection of claim 15 under 35 U.S.C. 112(b) is withdrawn in view of the amended claim. 

The rejection of claim 15 under 35 U.S.C. 103(a) as being unpatentable over Vinageras et al. in view of US 8,828,391 B2 as applied to claims 1-2 above, and further in view of WO 2013/076580 is withdrawn in view of amended claim.

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(ii). Claims 1-4 and 14-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 23, 24, and 26-28 of co-pending application 15/073,021. 

An obvious-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140F.3d1428, 46 USPQ2d 1226 (Fed. Cir.1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 1, 4, 23, 24, and 26-28 of co-pending application 15/073,021 are drawn to a method of treating non-small cell lung cancer (NSCLC) in a patient suffering from NSCLC associated with one or more Epidermal Growth Factor Receptor (EGFR) mutations, comprising identifying the patient as having the NSCLC associated with one or more EGFR mutations, administering to the cell of the patient an immunogenic polypeptide including an Epidermal Growth Factor (EGF) according to an effective amount to inhibit the EGF/EGFR pathway in the NSCLC of the patient, and administering to the patient an effective amount of a tyrosine kinase inhibitor (TKI), wherein administration of the immunogenic polypeptide with the TKI reduces development of TKI resistance by the NSCLC associated with one or more EGFR mutations, thereby treating the NSCLC associated with one or more EGFR mutations of the patient.

On the other hand, claims 1-4 and 14-18 of the instant application are drawn to a method of treating NSCLC in a subject thereof, the method comprising administering to the subject an EGF immunogenic protein wherein the immunogenic protein is in a therapeutic amount to reduce STAT3 activation or a method of treating a patient suffering from a non-small cell lung cancer (NSCLC) driven by deregulated Human Epidermal Growth Factor Receptor (HER/Human EGFR), wherein the patient has a tumor expressing mutated forms of the EGFR, comprising administering to a patient in need of such treatment a flexible and active regimen for combining a tyrosine kinase inhibitor (TKI) and active immunization targeting EGF wherein in this method the TKI is administered according to a continuous regimen based on an average daily dose in the range of 10 to 150 mg and the active immunization is co-administered according to a therapeutic effective amount repeated thrice, twice or once a week, once in two weeks, once in three weeks or at least once monthly. Thus, claims 1, 4, 23, 24, and 26-28 of co-pending application 15/073,021 and claims 1-4 and 14-18 of the instant application vary in scope and are obvious over each other. 

Applicant requests that this rejection be held in abeyance until the claims are otherwise in condition for allowance.

Claim Rejections under 35 USC § 112 (a)
(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1-4 and 14-18 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of treating a patient with non-small cell lung cancer (NSCLC) that is responsive to treatment of a tyrosine kinase inhibitor (TKI), does not reasonably provide enablement for a method of treating a patient with NSCLC that is resistant to a TKI therapy. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

The factors that are considered when determining whether a disclosure satisfies enablement requirement include: (i) the quantity of experimentation necessary; (ii) the amount of direction or guidance presented; (iii) the existence of working examples; (iv) the nature of the invention; (v) the state of the prior art; (vi) the relative skill of those in the art; (vii) the predictability or unpredictability of the art; and (viii) the breadth of the claims. Ex Parte Forman, 230 USPQ 546 (Bd Pat. App. & Int. 1986); In re Wands, 858 F. 2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988).  

Claim 1 is drawn to a method of method of treating a patient suffering from a NSCLC driven by deregulated Human Epidermal Growth Factor Receptor (HER/Human EGFR), wherein the patient has a tumor expressing a mutated form of the EGFR, comprising: administering to a patient in need of such treatment a regimen which combines administration of a TKI with administration of a recombinant protein comprising a full length, or portion thereof, of an EGF polypeptide to generate active immunization targeting EGF, wherein the TKI is administered according to a continuous regimen based on an average daily dose in the range of 10 to 150 mg and the recombinant protein is co-administered according to a therapeutic effective amount repeated thrice, twice or once a week, once in two weeks, once in three weeks or at least once monthly. Claim 14 is drawn to a method of treating a patient suffering from a NSCLC driven by deregulated HERi/Human EGFR including mutation T790M, wherein the patient has a tumor expressing mutated forms of the EGFR, comprising administering to a patient in need of such treatment a regimen which combines administration of a TKI with administration of a recombinant protein comprising a full length, or portion thereof, of an EGF polypeptide to generate active immunization targeting EGF, wherein the recombinant protein is administered according to a therapeutic effective amount repeated thrice, twice or once a week, once in two weeks, once in three weeks or at least once monthly, prior to the administration of the TKI in a continuous regimen based on an average daily dose in the range of 10 to 250 mg and wherein the method results in overcoming resistance to TKI treatment. Claim 15 is drawn to a method of treating NSCLC in a subject thereof, the method comprising administering to the subject an EGF immunogenic protein of SEQ ID NO:20 and a TKI, wherein amino acids G54 to G57 or G111 to G124 of SEQ ID NO:20 are substituted with a linker, wherein the recombinant protein is administered according to a therapeutic effective amount repeated thrice, twice or once a week, once in two weeks, once in three weeks or at least once monthly and the TKI is administered according to a continuous regimen based on an average daily dose in the range of 10 mg to 150 mg. Claims 2-4 and 16-18 depend from claims 1 or 15. The claims encompass a method of treating a patient with NSCLC that comprises any EGFR mutations and is resistant to a TKI therapy.

The specification does not provide sufficient guidance/direction or working examples on how to make and use the instantly claimed invention commensurate in scope with these claims. The specification discloses inhibition of EGF/EGFR pathway by an anti-EGF antibody or a combination of an anti-EGF antibody with a TKI on in PC9 cells in vitro using WB as an endpoint (Examples 1-3). The effects of anti-EGF antibodies at physiological concentrations on phosphorylation of EGFR, Akt and ERK1/2 were all observed in cultured PC9 cells (Table on page 44). Example shows that anti-EGF VacAbs potentiate the effects of TKIs in PC 9 cells comprising Del. Exon19 (Table on page 44) and delay in vitro the emergence of resistance to gefitinib and afatinib (Example 4; Fig. 32A and B). However, the specification does not disclose that PC 9 cells comprise a T790M mutation and does not show that anti-EGF VacAbs in combination with a tyrosine kinase inhibitor would overcome or prevent resistance to TKI treatment in cultured PC 9 cells in vitro. The specification does not provide sufficient evidence showing administering an EGF immunogenic protein would overcome or prevent resistance to TKI treatment in a NSCLC patient with any particular EGFR mutations, such as T790M mutation. The specification does not provide sufficient guidance/direction or working examples on how to treat NSCLC comprising an EGFR mutation, such as T790M mutation, which is resistant to a TKI therapy. 

The in vitro studies serves as a starting point for further studies in vivo in animal models. There is no direct correlation between an in vitro testing in PC9 cell line and an in vivo treatment in a patient. As Niu and Wang state, “Even though these cell line model systems are very useful for initial screening, results from integrated analyses of multiple omics data and drug response phenotypes using cell line model systems still need to be confirmed by functional validation and mechanistic studies, as well as validation studies using clinical samples.” (Pharmacogenomics 2015; 16(3): 273–285; Abstract). In the instant case, all the assessments of an anti-EGF antibody or a combination of an anti-EGF antibody with a TKI on inhibition of EGF/EGFR pathway were carried out in PC9 cells in vitro using WB as an endpoint, and there is no in vivo data that validate the in vitro data obtained from the PC9 cells. It is unpredictable whether administering to a patient an immunologic polypeptide including an EGF and a TKI can successfully treat NSCLC comprising an EGFR mutation, such as T790 mutation, which is resistant to a TKI therapy. 

Vinageras et al. (J. Clin. Oncol. 26:1452-1458, 2008) teach a method of treating NSCLC in a patient comprising administering to the patient an EGF vaccine. The EGF vaccine was administered on days 1, 7, 14, and 28, and monthly afterwards, and each vaccine dose contains 50 µg equivalent of EGF (page 1453, last paragraph of left column). US 8,828,391 B2 teaches that an anti-EGF antibody, cetuximab, had little clinical activity as a single agent in patients with advanced NSCLC after prior EGFR TKI therapy (column 2, lines 26-29). US 8,828,391 B2 teaches that a combination EGFR inhibition with cetuximab 500 mg/m2 every 2 weeks and erlotinib 100 mg daily had no significant activity in patients with acquired resistance to erlotinib (column 6, lines 22-42). On the other hand, Kim et al (Mol. Cancer Ther. 7(3):607–615, 2008) teach a combination of a tyrosine kinase inhibitor, lapatinib, and anti-EGFR antibody, cetuximab overcomes gefitinib-resistance in NSCLC cells, which comprises T790M in the EGF receptor (see, e.g., Abstract). Thus, the state of the art is such that it unpredictable whether an anti-EGFR antibody in combination with TKIs would prevent or overcome the resistance to a TKI therapy, needless to say the combination treatment of administering an EGF immunogenic protein with TKIs. 

The courts have stated that patent protection is granted in return for an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genetech v. Novo Nordick A/S (CAFC) 42 USPQ2d 1001 (1997). Similarly, as stated in Rasmusson v SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “if mere plausibility were the test for enablement under section 112, Applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. The scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. In the instant case, the evidence on the record favours the view that the specification does not enable the claimed invention commensurate in scope with these claims.    

Due to the large quantity for experimentation necessary to determine whether administering a combination of an EGF immunogenic protein and a TKI would overcome or prevent resistance to TKI treatment in a NSCLC patient, the lack of directions and guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the state of the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention commensurate in scope with these claims.    

(iii). Response to Applicant’s argument
Applicant argues that Applicant has demonstrated the ability of an exemplary recombinant fusion molecules containing CTB and EGF to generate anti-EGF antibodies in rabbits. Applicant argues that the CIMAVax-EGF conjugate was shown to produce anti-EGF antibodies in non-human primates. Applicant argues that one of ordinary skill in the art would know based on Applicant's specification that the claimed immunogenic polypeptide is able to produce antibodies in a patient. Applicant argues that Applicant has demonstrated efficacy of the claimed invention in PC9 cells, as detailed in Working Example 3. One of ordinary skill in the art would know that PC9 cells are a human lung adenocarcinoma cell line with a deletion in exon 19 of the EGFR gene that exhibits high sensitivity to TKIs and that the present results generated in the PC9 cell line would enable the skilled artisan to make and use the invention as presently claimed without undue experimentation. 




Applicant’s argument has been fully considered but is not deemed to be persuasive for the reasons set forth in the rejection above. In particular, the specification discloses inhibition of EGF/EGFR pathway by an anti-EGF antibody or a combination of an anti-EGF antibody with a TKI on in PC9 cells in vitro using WB as an endpoint (Examples 1-3). The effects of anti-EGF antibodies at physiological concentrations on phosphorylation of EGFR, Akt and ERK1/2 were all observed in cultured PC9 cells (Table on page 44). Example shows that anti-EGF VacAbs potentiate the effects of TKIs in PC 9 cells comprising Del. Exon19 (Table on page 44) and delay in vitro the emergence of resistance to gefitinib and afatinib (Example 4; Fig. 32A and B). However, the specification does not disclose that PC 9 cells comprise a T790M mutation and does not show that anti-EGF VacAbs in combination with a tyrosine kinase inhibitor would overcome or prevent resistance to TKI treatment in cultured PC 9 cells in vitro. The specification does not provide sufficient evidence showing administering an EGF immunogenic protein would overcome or prevent resistance to TKI treatment in a NSCLC patient with any particular EGFR mutations, such as T790M mutation. The specification does not provide sufficient guidance/direction or working examples on how to treat NSCLC comprising an EGFR mutation, such as T790M mutation, which is resistant to a TKI therapy.

Moreover, as noted above, the in vitro studies serve as a starting point for further studies in vivo in animal models. There is no direct correlation between an in vitro testing in PC9 cell line and an in vivo treatment in a patient. As Niu and Wang state, “Even though these cell line model systems are very useful for initial screening, results from integrated analyses of multiple omics data and drug response phenotypes using cell line model systems still need to be confirmed by functional validation and mechanistic studies, as well as validation studies using clinical samples.” (Pharmacogenomics 2015; 16(3): 273–285; Abstract). In the instant case, all the assessments of an anti-EGF antibody or a combination of an anti-EGF antibody with a TKI on inhibition of EGF/EGFR pathway were carried out in PC9 cells in vitro using WB as an endpoint, and there is no in vivo data that validate the in vitro data obtained from the PC9 cells. It is unpredictable whether administering to a patient an immunologic polypeptide including an EGF and a TKI can successfully treat NSCLC comprising an EGFR mutation, such as T790 mutation, which is resistant to a TKI therapy. Therefore, the rejection is maintained. 


Claim Rejections under 35 USC § 103(a)
(i). The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

(ii). Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vinageras et al. (J. Clin. Oncol. 26:1452-1458, 2008) in view of US 8,828,391 B2 (Date of Patent: Sep. 9, 2014).

Vinageras et al. teach a method of treating NSCLC in a patient comprising administering to the patient an EGF vaccine comprising an EGF immunogenic protein (see, Abstract; Fig. 3). The EGF vaccine promoted survival of the patients (Fig. 3). The EGF vaccine was administered on days 1, 7, 14, and 28, and monthly afterwards, and each vaccine dose contains 50 µg equivalent of EGF (page 1453, last paragraph of left column).  

Vinageras et al. do not teach a method of treating NSCLC in a patient comprising administering to the patient an EGF immunogenic protein in combination of a tyrosine kinase inhibitor. 

US 8,828,391 B2 teaches tyrosine kinase inhibitors, gefitinib and erlotinib, which are indicated to treat NSCLC harbouring EGFR mutations (column 2, the 4th paragraph). The TKI is administered according to a continuous regimen based on an average daily dose in the range of 10 to 50 mg (see, e.g., Abstract; claim 1).
It would have been obvious for one skilled in the art to modify the method of Vinageras et al. to administer an EGF vaccine comprising an EGF immunoigenic protein in combination with a tyrosine kinase inhibitor, such as gefitinib or erlotinib, to treat a NSCLC patient with a reasonable expectation of success. One would have been motivated to do so because 
both an EGF vaccine comprising an EGF immunogenic protein and a tyrosine kinase inhibitor are indicated in treating NSCLC and the combination therapy is expected to work for the same purpose by one of skill in the art. 

(iii). Response to Applicant’s argument
Applicant argues that Vinageras et al. fail to teach or suggest a method comprising, in part, "a regimen which combines administration of a tyrosine kinase inhibitor (TKI) with administration of a recombinant protein comprising a full length, or portion thereof of an epidermal growth factor (EGF) polypeptide to generate active immunization targeting EGF...". Applicant argues that Vinageras et al. merely teach that "vaccination with EGF was safe and provoked an increase in anti-EGF antibody titers and a decrease in serum EGF..." There are no teachings in Vinageras et al. that teach or suggest that an EGF vaccine should be combined with a TKI therapy. This suggestion can only be made based on hindsight reconstruction in view of Applicant's own application. Applicant argues that the deficiencies of Vinageras are not overcome by US 8,828,391, which also fails to teach or suggest a method comprising, in part, "a regimen which combines administration of a tyrosine kinase inhibitor (TKI) with administration of a recombinant protein comprising a full length, or portion thereof, of an epidermal growth factor (EGF) polypeptide to generate active immunization targeting EGF..." Applicant argues that US 8,828,391 teaches "that the combination of an irreversible TKI with Human EGFR targeted mAB has significantly more activity than may have been expected..." Applicant argues that US 8,828,391 teaches away from the present invention because is directs the use of mAbs directed against a different molecule: the EGF receptor (not the ligand as presently claimed). 

Applicant argues that neither Vinegaras et al. nor US 8,828,391 teach or suggest combining polyclonal antibodies generated via a recombinant EGF polypeptide and directed against the EGF ligand with a TKI, as presently claimed. 

Applicants’ arguments have been fully considered but they are not persuasive. As noted in the rejection section above, Vinageras et al. teach a method of treating NSCLC in a patient comprising administering to the patient an EGF vaccine comprising an EGF immunogenic protein (see, Abstract; Fig. 3). The EGF vaccine promoted survival of the patients (Fig. 3). US 8,828,391 B2 teaches tyrosine kinase inhibitors, gefitinib and erlotinib, which are indicated to treat NSCLC harbouring EGFR mutations (column 2, the 4th paragraph). The TKI is administered according to a continuous regimen based on an average daily dose in the range of 10 to 50 mg (see, e.g., Abstract; claim 1).

 It would have been obvious for one skilled in the art to modify the method of Vinageras et al. to administer an EGF vaccine comprising an EGF immunoigenic protein in combination with a tyrosine kinase inhibitor, such as gefitinib or erlotinib, to treat a NSCLC patient with a reasonable expectation of success. One would have been motivated to do so because both an EGF vaccine comprising an EGF immunogenic protein and a tyrosine kinase inhibitor are indicated in treating NSCLC and the combination therapy is expected to work for the same purpose by one of skill in the art.

In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the rejection is maintained. 

Conclusion
No claims are allowed.


Advisory Information 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 20, 2022